1                                                        JS-6
2
3
4
5
6
7
8
9                     UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11
12   CARMEN JOHN PERRI, an              Case No.: 2:19-cv-08477-RGK-E
     individual,
13
14   Plaintiff,                          [PROPOSED] ORDER DISMISSAL
                                         WITH PREJUDICE
15   v.
16
     TURNER’S OUTDOORS INC., a
17   California corporation; BRIAN C.
18   DONALDSON AND KAREN D.
     DONALDSON, individually and as
19   trustees of the BRIAN C. AND
20   KAREN E DONALDSON FAMILY
     TRUST DATED AUGUST 30,
21   1983; and DOES 1-10, inclusive,
22
     Defendants.
23
24
25
26
27
28
                              [PROPOSED] ORDER
                          DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and Turner’s
3    Outdoors Inc., Brian C. Donaldson and Karen D. Donaldson (“Defendants”), the
4    Court hereby enters a dismissal with prejudice of Plaintiff’s Complaint in the
5    above-entitled action, in its entirety. Each party shall bear his or its own costs and
6    attorneys’ fees.
7          IT IS SO ORDERED.
8
     DATED: December 23, 2019
9
10
                                      UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
